DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Amendment received on 17 March 2022 appears to have inadvertently not included all of the proper markings in the claim to show changes being made to the claims by the Applicant. Specifically, in claim 1 line 12 the word “only” (only) should be underlined to indicate that this text has been added to claim 1. In claim 1 line 14 the phrase “, said scouring material” (, said scouring material) should be underlined to indicate that this text has been added to claim 1. Furthermore, the phrase that is struck through in claim 1 lines 14-15 “
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf, US 7,543,352.
	Schaaf discloses a cleaning implement comprising a sponge body made of a porous material (12, 20, 24, 28, or 32; synthetic foam, Column 11 Line 63 to Column 12 Line 24), the sponge body including a top surface and a bottom surface on opposite sides of the body (top and bottom surfaces of 12, 20, 24, 28, or 32, Figures 1A-2D; the top surface is continuous, flat and cut-free), the first and second side surfaces extending along a length direction of the body and extending from the top surface to the bottom surface in a thickness direction of the body (side surfaces of 12, 20, 24, 28, or 32, Figures 1A-2D), a first end surface and a second end surface on opposite sides of the body, the first and second end surfaces extending along a width direction of the body (end surfaces of 12, 20, 24, 28, or 32, Figures 1A-2D), and extending from the top surface to the bottom surface in the thickness direction (Figures 1A-2D), and segments defined by one or more lengthwise cuts (unlabeled, Figures 1A-2D), the one or more lengthwise cuts being formed only in the bottom surface (Figures 1A-2D), each of the one or more lengthwise cuts extending only partially into the body in the thickness direction (Figures 1A-2D), and extending only in the length direction from the first end surface to the second end surface (Figures 1A-2D). Regarding claim 2, there are at least two lengthwise cuts being spaced apart from each other in the width direction and are parallel to each other Figure 13 or 17).
	Schaaf teaches many embodiments of their cleaning implement including variations on size, geometry, design, materials, uses, colors, methods of manufacture (many variations discussed from Column 1 Line 36 to Column 4 Line 62). In the embodiments of Figures 1A-2D, there is not a scouring material attached to a top surface that has an exposed scouring surface that is continuous, flat and cut-free. Schaaf discusses the advantages of using a porous sponge body in combination with a scouring material attached to a top surface of a sponge body so that there is an absorbent layer as well as a more abrasive scrubbing layer (Column 3 Lines 39-41, Column 10 Lines 14-18). In another embodiment, there is a scouring material attached to the top surface (such as scouring material 102 attached to a sponge body 104 shown particularly in Figures 13-15, Column 14 Lines 15-20). Additionally, Schaaf also provides an embodiment with first and second attached cleaning elements of first and second cleaning materials, where only at least one includes a plurality of channels (Column 3 Lines 53-59).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the cleaning implement of Figures 1A-2D of Schaaf by attaching a scouring material that has an exposed scouring surface that is continuous, flat, and cut-free as taught in other embodiments of Schaaf, so that there is an additional cleaning surface to the implement that is able to achieve a more abrasive scrubbing than the absorbent porous layer during cleaning.
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaaf, US 7,543,352 in view of Armaly, Jr., US 2012/0159729.
	Schaaf discloses all elements previously discussed above, however fails to disclose that the body is made of double-cell foam. 
	Armaly, Jr. teaches a similar sponge body (12) having a scouring material attached to the top surface (14), the sponge body is made of a double-cell foam (paragraph 0037) so that the sponge has an appearance of a natural sea sponge (paragraph 0037).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or modify the sponge body material of Schaaf and Shimada to be double-cell foam, as taught by Armaly, Jr., so that the sponge body has the appearance of a natural seal sponge. 
Response to Arguments
4.	Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
	The Applicant argues that Schaaf teaches away from a non-conforming cleaning implement (on the basis of the instrument in Figure 1C) as set forth in claim 1 and argues that Schaaf does not teach each and every element of claim 1. The Examiner respectfully disagrees. As stated above, Schaaf does provide proper basis for the rejection of claims 1-2 and 8 under 35 USC 103. Schaaf describes numerous embodiments of different versions of their cleaning implement. In summary, Figures 1A-2D show embodiments of a cleaning implement that is a sponge body having top, bottom, first and second sides, and first and second ends, segments extending partially in the body only in a length direction, and a top surface that is continuous, flat, and cut-free. Other embodiments of Schaaf additionally include a layer of scouring material in addition to the porous material so that there are two materials, one being more absorbent, one being more abrasive (Column 3 Lines 39-41, Column 10 Lines 14-18). Also, Schaaf recognizes that an embodiment can include a cleaning element with first and second materials and only (“at least”) one can include channels (Column 3 Lines 53-59). The Examiner maintains that it would have been obvious to modify the top surface of the cleaning implement of Figures 1A-2D of Schaaf by attaching a scouring material that has an exposed scouring surface that is continuous, flat, and cut-free as taught in other embodiments of Schaaf, so that there is an additional cleaning surface to the implement that is able to achieve a more abrasive scrubbing than the absorbent porous layer during cleaning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg